Citation Nr: 0409415	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
September 5, 2000 for service-connected sarcoidosis.  

2.  Entitlement to an effective dated earlier than September 
5, 2000 for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1984 to August 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its October 2003 remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection was established for sarcoidosis in a July 
1989 rating decision.  An evaluation of zero percent was 
assigned under 38 C.F.R. § 4.97, Code 6802 for 
pneumoconiosis, unspecified.  In a May 1994 rating decision, 
the disability evaluation was increased from zero to 30 
percent under the same diagnostic code.  

The veteran submitted a reopened claim for an increased 
rating in April 1999.  By the October 1999 rating decision, 
the disability rating of 30 percent was confirmed and 
continued.  However, by virtue of a January 2002 rating 
decision, the disability rating for sarcoidosis was increased 
from a 30 to a 60 percent rating under 38 C.F.R. 4.97, Code 
6846, effective September 5, 2000.  

Over the intervening period, the veteran filed his claim for 
TDIU in March 2001.  The RO established entitlement to TDIU 
in the January 2002 rating decision.  The effective date of 
the award was set at September 5, 2000.  

The Board observes that an October 2003 report of contact 
shows that the veteran, who was contacted by telephone, 
indicated that he desired only to pursue a claim for an 
earlier effective date, not an increased rating.  However, 
the veteran is advised that in order to withdraw any issue on 
appeal, that request to withdraw must be put into writing.  
See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).  

In view of the foregoing, the case is remanded to the RO to 
afford the veteran and his representative the opportunity to 
submit a written statement conforming with the provisions of 
38 C.F.R. §§ 20.202, 20.204 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).











